DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
1- A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/25/2022 has been entered.
 
Amendment 
2- The Request for Continued Examination amendment filed has been entered and fully considered. Claims 1-20 remain pending in the application, where the independent claims have been amended.


Response to Arguments

3- Applicant’s amendments and their corresponding arguments, with respect to the rejection of the pending claims under 35 USC 102 and 103 rationales, as set forth in the final office action mailed on 3/25/2022. The above rejections are therefore withdrawn, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground of rejection, based on the change of scope of the claimed invention, is made over Prokhorov in view of Asari et al. (PGPUB 2008/0231710).


Claim Rejections - 35 USC § 103

4- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


In addition, the functional recitation in the claims (e.g. "configured to" or "adapted to" or the like) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is "adapted to", "configured to", "designed to", or "operable to" perform a function is not a positive limitation but only requires the ability to so perform and may not constitute a limitation in a patentable sense. In re Hutchinson, 69 USPQ 139. (See MPEP 2111.04); see also In In re Giannelli, 739 F.3d 1375, 1378, 109 USPQ2d 1333, 1336 (Fed. Cir. 2014).
Also, it should be noted that it has been held that a recitation with respect to the manner in which a claimed device is intended to be employed does not differentiate the claimed device from a prior art apparatus satisfying the claimed structural limitations Ex-parte Masham 2 USPQ2d 1647 1987).
The claimed system in the instant application is capable of performing the claimed functionality, as is the prior art used in the present office action. The Examiner notes that where the patent office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on. In re Swinehart and sfiligoj, 169 USPQ 226 (C.C.P.A. 1971).

5- Claims 1-6, 8, 10-15, 17 and 19-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Prokhorov et al. (Patent No. 9933515) in view of Asari et al. (PGPUB 2008/0231710).


As to amended claims 1, 19 and 10, Prokhorov teaches a vehicle (200) and a system, with its method of use, for automatically calibrating sensors of a vehicle (Figs. 1-7 and Abstract) comprising: an electronic control unit (100/116); a projector (400) communicatively coupled to the electronic control unit; a first sensor communicatively coupled to the electronic control unit; and a second sensor communicatively coupled to the electronic control unit (Figs. 1-2; sensors 130, although the claimed first/second sensor can be also considered as the same sensor or portion of the same sensor), wherein the electronic control unit is configured to: project, with the projector, a calibration pattern (410) onto a surface (Abstract, and Col. 6 l. 27 – Col 7 l. 32); capture, with the first sensor, a first portion of the calibration pattern;  adjust a projection, projected by the projector, of the calibration pattern on the surface so that the first portion of the calibration pattern captured by the first sensor corresponds to a predefined calibration pattern for projection (Col. 6 l. 27 – Col 7 l. 32; Fig. 5 in particular, a projected predefined calibration pattern 410 is projected by projector 400 to be captured by any of sensors 130 onto a “correct location” i.e. adjusted projection); capture, with the second sensor, a second portion of the adjusted projection of the calibration pattern (Fig. 5; the portions of the second sensor, which can be the first sensor or any other sensor 130, possibly correspond to the same portion of the sensor, or to different portions of the sensor or to different portions of different sensors 130, all of which are calibrated using adjusted pattern 410) and calibrate the first sensor and the second sensor based on at least one feature sensed within the first portion of the calibration pattern and the second portion of the calibration pattern (Col.  5 ll. 1-25 and 7 ll. 7-16 for ex.; the intensities and orientation of the checkboard pattern is measured and used for calibration).  
	Prokhorov does not teach expressly the projector with a sensor of the projector, wherein the unit if configured to capture, with the sensor of the projector, the image of the calibration pattern, wherein the image captured by the sensor of the projector corresponds to the predefined calibration pattern for projection.
	However, in the similar field of endeavor of vehicle-mounted camera calibration, Asari teaches an apparatus and method for camera calibration on a vehicle (Abstract and Figs. 1-24) wherein more than two cameras (1F, R, L, B for ex.) are used on the vehicle, with fields of views (2F, R, L, B) with overlapping areas where projection patterns (A1-A4) ( the overlapping can be obtained between more than two cameras; Abstract, ¶ 15, 20 for ex.) are disposed so that each of the cameras, can be considered as the missing sensor of the projector in Prokhorov, with a role of capturing a projection pattern an use the image of the pattern to calibrate the other at least one camera that shares the common area containing the projection pattern (¶ 15-20, 66-71 and 84-109 for ex.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use Prokhorov’s device and method according to Asari’s suggestions such that the projector comprises a sensor of the projector, wherein the unit if configured to capture, with the sensor of the projector, the image of the calibration pattern, wherein the image captured by the sensor of the projector corresponds to the predefined calibration pattern for projection, with the advantage of effectively calibrating the vehicle cameras with an onboard projection sensor subject to the same vibration and weather conditions as the cameras.

As to claims 2-3, 8, 11-12, 17 and 20, the combination of Prokhorov and Asari teaches the system of claim 1 and method of claim 10.
Moreover, Prokhorov teaches/suggests wherein the electronic control unit is configured to: receive an initial calibration for the first sensor and the second sensor, and calibrate the first sensor and the second sensor by utilizing a position of the first sensor and the second sensor as defined in the initial calibration and update the position of the first sensor and the second sensor; (claims 3, 12) wherein the electronic control unit is configured to: calibrate at least one of an extrinsic feature or an intrinsic feature of the first sensor and the second sensor; (claims 8, 17) wherein the calibration pattern includes one or more portions having different intensities, wavelengths, or frequencies of electromagnetic emissions (Abstract and Col./ll. 4/37-50, 5/1-25 and 6/43-54 for ex.; since the positions and orientations are relative between the vehicle/sensors 200/130 and the pattern, i.e. calibration object, the measuring and correction of the position/orientation of the calibration object/pattern 300/400, and their dark and bright intensities, pertains also to a calibration of the position of sensors, i.e. initial and successive measurements are performed in the correction process).  

As to claims 4, 13, the combination of Prokhorov and Asari teaches the system of claim 1 and method of claim 10.
Moreover, Prokhorov teaches/suggests wherein the electronic control unit is configured to: update a position of the first sensor relative to the projector and a position of the second sensor relative to the projector (Col./ll. 5/1-25 for ex. and references incorporated therein; the measurement of positions/distances of sensors 130, vehicle 200 and calibration pattern 300/410, necessarily updates the different positions between the vehicle, the sensors, the projection device and the calibration pattern).  

As to claims 6, 15, the combination of Prokhorov and Asari teaches the system of claim 1 and method of claim 10.
Moreover, Prokhorov teaches/suggests wherein the projector includes a laser projector (Fig. 4 and Abstract for ex.).  


As to claims 5, 14, the combination of Prokhorov and Asari teaches the system of claim 1 and method of claim 10.
The combination does not teach expressly within the same embodiment wherein the electronic control unit is configured to: calibrate the projector such that a mounting position and orientation of the projector with respect to the vehicle is determined.
However, in the embodiment of Figs. 6, the orientation and position of a telescopic arm 600 holding pattern 300 is determined (Col/ll 7/17-8/7), and one with ordinary skill in the art would find it obvious to project a pattern 410 on screen 300 such as in Fig. 6 with similar results of obtaining controllable target patterns (distance and angle) (See MPEP 2143 Sect. I. C-D). 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use  device and method of Prokhorov and Asari such that the electronic control unit is configured to: calibrate the projector such that a mounting position and orientation of the projector with respect to the vehicle is determined, with the advantage of independently controlling the relative orientation and distance of sensors/projector.

6- Claims 7, 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Prokhorov and Asari in view of Takahashi (PGPUB 2012/0106183).

As to claims 7, 16, the combination of Prokhorov and Asari teaches the system of claim 1 and method of claim 10.
The combination does not teach expressly wherein the projector includes one or more vehicle headlamp units.  
However, in a similar field of endeavor, Takahashi teaches light emitting devices in headlamp illumination devices (abstract and Figs. 1-30) wherein a laser/light projection pattern in incorporated within the headlamp of a vehicle (¶ 21-33, 161, 163, 166).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Prokhorov and Asari according to Takahashi’s suggestions such that the projector includes one or more vehicle headlamp units, with the advantage of obtaining highly integrated calibration devices and reduce any drag effects.

7- Claims 9, 18 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Prokhorov and Asari in view of Wahl (DE 102006056232).

As to claims 9, 18, the combination of Prokhorov and Asari teaches the system of claim 1 and method of claim 10.
The combination does not teach expressly  wherein a hood of the vehicle is the surface that the calibration pattern is projected on to by the projector.
However, in a similar field of endeavor, Wahl teaches a device for calibrating a camera (Abstract and Figs. 1-2) wherein a reference is incorporated therein wherein an image sensor for on board calibration cab be arranged on the hood of a motor vehicle, which suggests the possibility of projecting and measuring a pattern on the hood (¶ 8).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Prokhorov and Asari according to Wahl’s suggestions such that a hood of the vehicle is the surface that the calibration pattern is projected on to by the projector, with the advantage of using an on-board calibration device for realistic conditions of vibrations and shocks.


Conclusion

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886